Case 2:18-cr-20495-DML-MKM ECF No. 111, PageID.681 Filed 02/09/21 Page 1 of 6




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


United States of America,

                  Plaintiff,              Case No. 18-20495
      v.
                                          Hon. David M. Lawson
Ibraheem Izzy Musaibli,

                  Defendant.
                               /

               Defendant’s Response to Government’s
                 Motion to Admit ISIS Documents

      Ibraheem Musaibli was charged on April 9, 2019, in a four-count

superseding indictment with Providing and Attempting to Provide Material

Support to a Designated Foreign Terrorist Organization, in violation of 18

U.S.C. § 2339B; Conspiracy to Provide Material Support to a Foreign

Terrorist Organization, in violation of 18 U.S.C. § 2339B; Possessing and

Discharging a Firearm (Machine Gun) in Furtherance of a Crime of Violence,

in violation of 18 U.S.C. § 924(c); and Receipt of Military Type Training from

a Foreign Terrorist Organization (ISIS), in violation of 18 U.S.C. §2 339D(a).

On July 29, 2019, Count 3, the § 924(c) charge, was dismissed.

      In support of these remaining counts, the government seeks to admit

alleged ISIS documents under the theory that they either identify Mr.


                                      1
Case 2:18-cr-20495-DML-MKM ECF No. 111, PageID.682 Filed 02/09/21 Page 2 of 6




Musaibli or are general documents about ISIS; alleged co-conspirators with

Mr. Musaibli; or about a brigade that is possibly associated with Mr.

Musaibli. The government should be precluded from introducing any

testimony or related evidence in documentary form because it has not laid a

foundation for admission of these alleged ISIS documents. Moreover, Mr.

Musaibli denies all the factual proffer underlying the government’s motion

at this time.

   I.     Counsel will file unopposed supplemental briefing.

        On December 31, 2020, counsel filed two motions seeking that the

government provide Mr. Musaibli a bill of particulars that details, in

particularity, information related to each remaining counts, and a motion

seeking disclosure of statements it seeks to admit as co-conspirator

statements. See R. 103 – Mtn Bill of Particulars, PgId 350; R. 105 – Mtn

Regarding Admissibility of Co-Conspirator Statements, PgId 368.

        Counsel received government expert witness disclosures as it relates to

ISIS documents on January 15, 2021. Those witness disclosures relate

directly to the proposed witnesses detailed in this government motion, but

defense counsel awaits FBI 302s of the referenced cooperating witness

number one that is the only one alleged to possibly have some direct

knowledge. See R. 102 – Mtn to Admit ISIS Documents, PgId 335-37.


                                       2
Case 2:18-cr-20495-DML-MKM ECF No. 111, PageID.683 Filed 02/09/21 Page 3 of 6




Defense counsel is diligently reviewing these recent disclosures and records,

proposed witnesses, and investigating in order to adequately file its factual

basis and objections to the proposed admission of ISIS documents related to

Mr. Musaibli and the alleged co-conspirators.

         Defense counsel communicated with government counsel regarding

this response, and it did not object to defense counsel filing a supplemental

brief that includes detailed objections on or before April 15, 2021, the original

due date for such challenges per the scheduling order entered by this Court

before the government filed its motion to admit the documents. R. 100 –

Amended Scheduling Order, PgId 312. This date was chosen to give Mr.

Musaibli sufficient time to review and investigate the government’s proffered

facts and testimony in support of admission. Counsel will endeavor to file a

responsive supplemental brief on or before the date set forth in the

scheduling order.

   II.     The government has not laid a foundation for the
           admission of these documents found overseas.

         The government seeks to introduce a number of alleged ISIS

documents that were either found by Iraqi military forces or unspecified

military units working with United States-led military forces (Coalition

Forces) throughout Iraq and Syria. These documents include alleged ISIS

roster listing, subsistence records, administrative reports, hospital records,

                                       3
Case 2:18-cr-20495-DML-MKM ECF No. 111, PageID.684 Filed 02/09/21 Page 4 of 6




and other reports related to a brigade. Mr. Musaibli objects to these

documents being admitted because the government has not laid a foundation

for their admission.

      The government has not proffered information to lay a foundation to

the documents or underlying data. It seeks to use for authentication

purposes four witnesses per Federal Rule of Evidence 901(b)(1) that may

have knowledge of ISIS documents, and one that is vaguely described as

updating some of the documents. R. 102 – Mtn to Admit ISIS Documents,

PgId 335-37. Nonetheless, the government has not laid a foundation for the

data that is independent of what it intends to use witnesses for in this case.

Nor has it detailed that these individuals were involved in the day-to-day

operations, custodians of these documents, creators of these underlying

documents, or familiar with the maintenance of these documents during the

period when they allege to include information directly, or indirectly, of Mr.

Musaibli. This is the first hurdle that the government must clear before the

Court may consider its request to admit these documents.

                                   Conclusion

            Ibraheem Musaibli objects to the admission of the alleged ISIS

records because the government fails to lay a foundation for their admission.

Counsel will continue reviewing the recent government disclosures and


                                      4
Case 2:18-cr-20495-DML-MKM ECF No. 111, PageID.685 Filed 02/09/21 Page 5 of 6




records, proposed witnesses, and investigate in order to adequately file its

factual basis and objections. Thus, counsel will file a more detailed response

to the government’s proffered facts and witnesses by April 15, 2021, the date

specified in the Court’s scheduling order.

                                          Submitted,

                                          s/ Fabián Rentería Franco
                                          Fabián Rentería Franco
                                          James R. Gerometta
                                          Counsel for Ibraheem I. Musaibli
                                          FEDERAL COMMUNITY DEFENDER
                                          613 Abbott Street, Suite 500
                                          Detroit, Michigan 48226
                                          E: fabian_renteria_franco@fd.org
                                          P: 313.463.6143
                                          F: 313.962.0685

                                          John A. Shea
                                          Counsel for Ibraheem I. Musaibli
                                          120 N. Fourth Avenue
                                          Ann Arbor, Michigan 48104
                                          E: jashea@earthlink.net
 Dated: February 9, 2021                  P: 734.995.4646




                                      5
Case 2:18-cr-20495-DML-MKM ECF No. 111, PageID.686 Filed 02/09/21 Page 6 of 6




                           Certificate of Service

     I certify that on February 9, 2021, I filed

   • Defendant’s Response to Government’s Motion to Admit
     ISIS Documents

through the court’s docketing system, which should send notification to
opposing counsel of record.

                                     /s/ Fabián Rentería Franco
                                     Fabián Rentería Franco
Dated: February 9, 2021
